UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2453


NORTH CAROLINA COALITION FOR ISRAEL; KATHRYN WOLF; RABBI
JEROME FOX; PERRI SHALOM-LIBERTY,

                    Plaintiffs - Appellants,

             v.

CITY OF DURHAM, NORTH CAROLINA; DURHAM CITY COUNCIL;
STEVE SCHEWEL, Mayor; JILLIAN JOHNSON, Mayor Pro Tem; VERNETTA
ALSTON;      JAVIERA    CABALLERO;      DEDREANA      FREEMAN;
MARK-ANTHONY MIDDLETON; CHARLIE REECE; DURHAM HUMAN
RELATIONS COMMISSION; ANDREA M. HUDSON, HRC Commissioner;
DIANE STANDAERT, HRC Commission Chair; JOHN ROOKS, HRC
Commissioner; MIKEL BARTON, HRC Commissioner,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:19-cv-00309-LCB-JLW)


Submitted: January 26, 2021                                  Decided: February 19, 2021


Before KING, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifford A. Rieders, RIEDERS, TRAVIS, HUMPHREY, WATERS & DOHRMANN,
Williamsport, Pennsylvania; D.J. O’Brien III, Greensboro, North Carolina, for Appellants.
Henry W. Sappenfield, Michele L. Livingstone, KENNON CRAVER, PLLC, Durham,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Appellants, North Carolina Coalition for Israel, Kathryn Wolf, Rabbi Jerome Fox,

and Perri Shalom-Liberty, appeal the district court’s order accepting the recommendation

of the magistrate judge and dismissing their complaint for lack of subject-matter

jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. N.C. Coal. for Isr. v. City of Durham,

No. 1:19-cv-00309-LCB-JLW (M.D.N.C. Nov. 25, 2019).              We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3